Title: James Madison to Gulian C. Verplanck, 17 January 1829
From: Madison, James
To: Verplanck, Gulian C.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                 Jany 17.–29
                            
                        
                        I return herewith the Second Statement by the Council of the London University. If the Superstructure of
                            Science correspond with the foundation marked out for it the Institution will not only be an honor to the country giving
                            it birth, but will extend its instructive influence every where. I must apologize, Sir, for not sooner offering my thanks
                            for a sight of the pamphlet, which I was prevented from doing by some particular engagements which detained my attention
                            from it. I must beg you to accept the same apology for the delay in thanking you for the pleasure afforded by the little
                            volume containing the ingenious tales so well told, and the other elegant effusions associated with them. And I must
                            finally rely on the same plea, in relation to the Report of the High School Society; so interesting in itself, and made
                            the more so by the biographical tribute and appropriate reflections incorporated with it. With great esteem & good
                            wishes
                        
                            
                                J. M.
                            
                        
                    